DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schweigert et al. (US 2014/0274464) in view of Galloway et al. (US 2002/0028715) and Blevins et al. (US 9,533,202).
The patent to Schweigert et al. (US 2014/0274464) discloses a golf club head 1000 comprising a faceplate 1200 and body 1100, sole 1130, a crown 1120, a heel end 1140, and a toe end 1150, Figs. 1 and 2.  The sole 1130 is in a ground plane 1010 at address, Fig. 2.  The crown 1120 is opposite the sole 1130.  The heel end 1140 is opposite the toe end 1150.  The faceplate 1200 comprises a geometric center 1211 that is equidistant from the crown and the sole, Fig. 1.  The faceplate 1200 defines a loft plane 2270 wherein the loft plane intersects the ground plane 1010 and is tangent to the geometric center 1211, paragraph [0028].  Schweigert et al. further comprises a reference shape (top left quadrant of circular impact zone 1250) having a height and a width.  The reference shape (top left quadrant of circular impact zone 1250) extends toward the crown and the toe end from the geometric center 1211.  The reference shape (top left quadrant of circular impact zone 1250) height is broadly approximately 25% of a total height of the faceplate.  The reference shape (top left quadrant of circular impact zone 
The patent to Galloway et al. (US 2002/0028715) discloses a golf club head 42 comprising a faceplate 72.  Galloway et al. recites “The engagement of moves the weld heat affected zone rearward from a strength critical crown/face plate radius region. Such engagement enhances the flexibility of the face plate 72 allowing for greater coefficient of restitution”, paragraph [0064]. 
The patent to Blevins et al. (US 9,533,202) recites “Those skilled in the art know that the characteristic time, often referred to as the CT, ………..it is common for golf clubs to be designed with the gold of 239 microsecond CT, knowing that due to manufacturing variability that some of the heads will have a CT value higher than 239 microseconds, and some will be lower”, col. 1, lines 44-54. Blevins et al. also recites “One skilled in the art will appreciate that manufacturing variables such as the quality of the weld,…………can influence the final performance of the golf club head, including the COR, CT…….”, col. 2, lines 46-51.  Blevins et al. discloses a golf club head 100 comprising a faceplate  200 having a geometric center 250.  The faceplate 200 further comprises an origin for a coordinate system having an X’ axis and a Y’ axis wherein the X’ axis extends through the geometric center of the faceplate in a direction from the heel to the toe of the club head, and the Y’ axis extends through the geometric center of the faceplate in a direction from the crown to the sole of the club head and perpendicular to the X’ axis to form four faceplate quadrants regions 262, 264, 272, 274 including a center-to-high toe quadrant 262, see Fig. 7.  A circular reference shape on the faceplate 200 has a height and a width, Figs. 10 and 11.  The circular reference shape comprises a threshold characteristic time value at the geometric center 250, and one or more locations 700, 710 comprising a characteristic time value “CT 245” higher than the threshold time value, col. 15, lines 50-65. 
heat affected zones at one or more locations within the reference shape (circular impact zone 1250) having a characteristic time value higher than the threshold characteristic time value.  This modification would have improved the performance of Schweigert et al. golf club head especially off-center golf club head impacts. 
Concerning claims 3, 4, 12 and 13, Blevins et al. teaches that it is known that a reference shape having one or more locations having characteristic time values therein, may take various forms, see Fig. 18, col. 23, line 32 to col. 24, line 9.   In view of such teaching, it would have been obvious to a person having ordinary skill in the art to modify Schweigert et al. faceplate 1200 by providing a reference shape of any form, and having therein one or more locations having characteristic time values.  Determining exactly the form of the reference shape, e.g. “the linear reference shape is angled relative to the X’ axis between approximately 20 degrees and approximately 80 degrees”, “the linear reference shape is angled relative to the X’ axis between approximately  45 degrees and approximately 50 degrees” would have been an obvious design choice dependent on a golfer’s off-center impact locations on the faceplate 1200, Ex parte Clapp, 227 USPQ 972, 073 (Bd. Pat. App. & Int. 1985).
Regarding claims 5-9 and 14-18, the claimed “at least the first heat affected zone, a second heat affected zone, a third heat affected zone, and a fourth heat affected zone is present and wherein the first, second, third and fourth heat affected zones have a microstructure different than the microstructure of non-heat affected faceplate regions”, “the microstructure of the first, second, third product-by-process recitations based on the product itself.  See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the end products are the same, the process of making limitations do not have to be given patentable weight in ex parte examination.
Concerning claim 19, Schweigert et al. golf club head is a driver-type club head, paragraph [0073].  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schweigert et al. (US 2014/0274464) in view of Galloway et al. (US 2002/0028715) and Blevins et al. (US 9,533,202)  as applied to claim 11 above, and further in view of Dumontier et al. (US 5,547,188).
Dumontier et al. teaches that it is well=known for golf club heads to have any desired loft angle between 5 and 15½ degrees.   The golf club head loft angle chosen depends on the type of terrain the golf club head is used for (e.g. obstacles, dirt, sand or other difficulties).  In view of such teaching, it would have been obvious to a person having ordinary skill in the art to modify Schweigert et al. (US 2014/0274464) golf club head 1000 by making it have a loft angle of less than 10 degrees in order for it to be used in for a specific type of terrain.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1 and 10, the only physical structure limitations recited are “A golf club head”, “a faceplate and a body, the body comprising a sole, a crown, a heel end, and a toe end”, “the crown is opposite the sole”, “the heel end is opposite the toe end and perpendicular to the sole and the crown”, the faceplate comprises a geometric center that is equidistant from the crown and the sole, and equidistant from the heel end and the toe end” and “the faceplate defines a loft plane, wherein the loft plane intersects the ground plane and is tangent to the geometric center”.  These physical structure limitations are given patentable weight.
However, all of the other limitations in claims 1-20 including “the sole is in a ground plane at address”, “a reference shape having a height and a width”, “the reference shape extends toward the crown and the toe end from the geometric center”, “the reference shape height is between approximately 5% and approximately 25% of a total height of the faceplate, measured within the loft plane, in a crown to sole direction”, “the reference shape width between approximately 5% and approximately 25% of a total width of the faceplate, measured perpendicularly to the loft plane, in a heel end to toe end direction”, “the reference shape further comprises a threshold characteristic time value, and within the reference shape, one or more locations comprise a characteristic time value higher than the threshold characteristic time value”, “a first heat affected zone is formed at or near one or and all the limitation in dependent claims 2-9 and 11-18 are all simply measurement unit of characteristic time, measurement unit of heat affected zone, imaginary planes, imaginary reference shapes, imaginary lines, imaginary intersecting points all related to intended use/functional language    Claims 1-20 are directed to apparatus claims, and in order to define the all of the intended use/functional limitations, there must be structural limitations to support the various claimed measurement unit of characteristic time, measurement unit of heat affected zone, imaginary planes, imaginary reference shapes, imaginary lines, imaginary intersecting points.  However there are no structural limitations (e.g. specific materials the faceplate is made of, specific structural design, dimensions or shape of the faceplate, how the faceplate is interconnected to the body of the golf club head, weight of the faceplate, density of the faceplate, etc.) that support the claimed intended use/functional language, In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN LAYNO/ Primary Examiner, Art Unit 3711                                                                                                                                                                                          

bhl